Exhibit 10.26

AMENDED AND RESTATED 2003 STOCK-BASED INCENTIVE COMPENSATION PLAN

EMPLOYEE STOCK OPTION AGREEMENT (ANNUAL VESTING)

[DATE]

[NAME] (“Grantee”)

[ADDRESS]

[ADDRESS]

Dear [NAME]:

Adolor Corporation, a Delaware corporation (the “Company”), and the Grantee
hereby enter into this Stock Option Agreement (the “Agreement”), effective as of
[DATE] (the “Grant Date”).

All capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Adolor Corporation Amended and Restated 2003
Stock-Based Incentive Compensation Plan (the “Plan”).

 

1. Grant of Option.

Pursuant to the terms and conditions set forth in this Agreement and the Plan,
the Company hereby grants to Grantee, as of the Grant Date (the “Grant”), (i) a
Non-Qualified Option to purchase              shares of common stock of the
Company, $0.0001 par value (“Common Stock”) and (ii) an Incentive Stock Option
(together with the Non-Qualified Option, the “Option”) to purchase             
shares of Common Stock, each at an exercise price of $             per share.
(The shares of Common Stock subject to the Option shall be referred to herein as
the “Shares.”)

This Grant shall become null and void unless Grantee shall accept these terms
and conditions by executing this Agreement below and returning it to the
Company’s Finance Department not later than [            ] days after the Grant
Date. By accepting the Grant, Grantee agrees to be bound by the terms of the
Plan and this Agreement and further agrees that all of the decisions and
determinations of the Committee (as defined in the Plan) with respect to the
Option shall be final and binding.

Unless sooner terminated in accordance with the provisions of the Plan or this
Agreement, this Option will terminate at the close of business on [EXPIRATION
DATE] (the “Expiration Date”).

 

2. Option Nontransferable.

This Option is not transferable or assignable by the Grantee other than by will
or by the laws of descent and distribution, and during the lifetime of the
Grantee, this Option is exercisable only by the Grantee. Upon the death of the
Grantee, the Person to whom the rights under this Option have passed by will or
by the laws of descent and distribution may exercise this Option only in
accordance with this Agreement and the provisions of the Plan.

 

3. Vesting and Exercise of Option.

The Option shall vest and become exercisable in equal annual installments during
the period beginning on the Grant Date and ending on the fourth anniversary of
the Grant Date, with the first such vesting to occur twelve (12) months after
the Grant Date.



--------------------------------------------------------------------------------

The Option may be exercised, and payment in full of the aggregate Exercise Price
made, by the Grantee only by written notice to the Company specifying the number
of Shares to be purchased.

The option price of the shares of Common Stock issuable upon the exercise of the
Option shall be paid: (i) in full in cash at the time of the exercise, (ii) with
the consent of the Committee, in whole or in part in common stock held by the
Grantee for at least six months valued at Fair Market Value (as defined in the
Plan) on the date of exercise, or (iii) if approved by the Committee in its
discretion, by assigning to the Company a sufficient amount of the proceeds from
the sale of shares of Common Stock to be acquired pursuant to such exercise and
instructing the broker or selling agent to pay that amount to the Company, which
amount shall be paid in cash to the Company on the date such shares of Common
Stock are issued to the Grantee. With the consent of the Committee, payment upon
the exercise of the Non-Qualified Option may be made in whole or in part by
Restricted Stock that has been held by the Grantee for at least six months
(based on the fair market value of the Restricted Stock on the date the Option
is exercised, as determined by the Committee). In such case, the Common Stock to
which the Option relates shall be subject to the same forfeiture restrictions
originally imposed on the Restricted Stock exchanged therefor.

 

4. Termination of Employee Status.

(a) Should the Grantee’s service as a employee of the Company terminate for any
reason (other than Disability, Death or cause), this Option may be exercised (to
the extent such Option was exercisable at the time of termination) for a period
of 90 days from the date of such termination or until the Expiration Date,
whichever period is shorter.

(b) Disability. Should the Grantee’s service as an Employee terminate by reason
of Disability, this Option may be exercised (to the extent such Option was
exercisable at the time of termination) for a period of 12 months from the date
of such termination or until the Expiration Date, whichever period is shorter.

(c) Death. Should the Grantee die while an Employee, this Option may be
exercised (to the extent such Option was exercisable at the time of death) by,
where appropriate, the Grantee’s transferee or legal representative, for a
period of 12 months from the date of death or until the Expiration Date,
whichever period is shorter.

(d) Cause. Should the Grantee’s service as an Employee be terminated for cause
(including, but not limited to, any act of dishonesty, unethical conduct,
willful misconduct, fraud or embezzlement, or any unauthorized disclosure of
confidential information or trade secrets), any unexercised portion of this
Option will immediately terminate and cease to be exercisable on the date of
such termination.

(e) Continuation of Service. Notwithstanding anything to the contrary in this
Agreement, Grantee’s cessation of service as an Employee (other than for cause)
shall not be treated as a termination under this Agreement if the Grantee
continues without interruption to serve the Company thereafter in a material
manner in one (or more) capacities (e.g., service as an consultant or member of
the Board), as determined by the Committee in its sole discretion.

 

5. Privilege of Stock Ownership.

Until the Option has been exercised and such Shares acquired upon exercise are
fully vested, Grantee shall not have any rights to vote the Shares or the right
to receive any cash or other dividends declared thereon.

 

6. Certain Corporation Transactions.

The provisions of the Plan applicable to a Change of Control (as defined in the
Plan) shall apply to this Option and, in the event of a Change of Control, this
Option shall fully vest.

 

- 2 -



--------------------------------------------------------------------------------

7. Withholding.

As a condition precedent to the issuance of Shares upon exercise of the Option,
Grantee shall, upon request by the Company, pay to the Company in addition to
the purchase price of the shares, such amount as the Company may be required,
under all applicable federal, state, local or other laws or regulations, to
withhold and pay over as income or other withholding taxes (the “Required Tax
Payments”) with respect to such exercise of the Option. If Grantee shall fail to
advance the Required Tax Payments after request by the Company, the Company may,
in its discretion, deduct any Required Tax Payments from any amount then or
thereafter payable by the Company to Grantee.

Grantee may elect to satisfy his or her obligation to advance the Required Tax
Payments by any of the following means: (1) a cash payment to the Company,
(2) delivery to the Company (either actual delivery or by attestation procedures
established by the Company) of shares of Common Stock having an aggregate Fair
Market Value equal to the Required Tax Payments, (3) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be issued to Grantee
upon exercise of the Option having an aggregate Fair Market Value equal to the
Required Tax Payments, (4) a cash payment by a broker-dealer acceptable to the
Company to whom Grantee has submitted an irrevocable notice of exercise or
(5) any combination of (1), (2), (3) and (4). The Company shall have sole
discretion to disapprove of an election pursuant to any of clauses (2) through
(5). Shares of Common Stock to be delivered or withheld may not have a Fair
Market Value in excess of the minimum amount of the Required Tax Payments. Any
fraction of a share of Common Stock which would be required to satisfy any such
obligation shall be disregarded and the remaining amount due shall be paid in
cash by Grantee. No certificate representing a share of Common Stock shall be
issued or delivered until the Required Tax Payments have been satisfied in full.

 

8. Compliance with Laws and Regulations.

(a) The obligations of the Company to deliver the Shares pursuant to this Option
shall be subject to the condition that if at any time the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance of such Shares,
the Shares may not be issued in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee. The issuance of
Shares to Grantee upon exercise of this Option is subject to applicable taxes
and other laws or regulations of the United States or any state having
jurisdiction thereof.

(b) In connection with this Grant, Grantee will execute and deliver to the
Company such representations in writing as may be requested by the Company so
that it may comply with the applicable requirements of federal and state
securities laws.

(c) Grantee agrees to be bound by the Company’s policies regarding the transfer
of shares of the Company’s Common Stock and understands that there may be
certain times during the year in which Grantee will be prohibited from selling,
transferring, pledging, donating, assigning, mortgaging, hypothecating or
encumbering the Shares after the Option has been exercised and the Shares have
been issued to Grantee.

 

9. Liability of Company.

(a) If as of the Grant Date the Shares exceed the number of shares that may
without stockholder approval be issued under the Plan, then this Option will be
void with respect to such excess shares unless stockholder approval of an
amendment sufficiently increasing the number of shares issuable under the Plan
is obtained in accordance with the provisions of the Plan.

(b) The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Shares pursuant to this Option will relieve the Company of any
liability with respect to the non-issuance or sale of the Shares as to which
such approval is not obtained.

 

- 3 -



--------------------------------------------------------------------------------

10. No Employment Contract.

Nothing herein or in the Plan confers upon Grantee any right to continue in the
employ or service of the Company (or any subsidiary or affiliate) as an employee
or otherwise or interferes with or restricts in any way the rights of the
Company (or any subsidiary or affiliate), which are hereby expressly reserved,
to discharge Grantee at any time for any reason or no reason, with or without
cause. Except to the extent the terms of any employment or service contract
between the Company (or any subsidiary or affiliate) and Grantee may expressly
provide otherwise, neither the Company nor any of its subsidiaries or affiliates
is under any obligation to continue the employment or service of Grantee for any
period of specified duration.

 

11. Notices.

Any notice required to be given or delivered to the Company under the terms
herein will be in writing and addressed to the Company, Attention: Finance, at
its corporate office at 700 Pennsylvania Drive, Exton, Pennsylvania 19341. Any
notice required to be given or delivered to Grantee will be in writing and
addressed to Grantee at the address provided above or such other address
provided in writing by Grantee to the Company. All notices will be deemed to
have been given or delivered upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.

 

12. Assignment.

The rights and protections of the Company hereunder shall extend to any
successors or assigns of the Company and to the Company’s parents, subsidiaries,
and affiliates. This Grant may be assigned by the Company without Grantee’s
consent.

 

13. Applicable Law.

The validity, construction, interpretation and effect of this instrument shall
be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to the conflicts of laws provisions hereof.

 

14. Construction.

(a) These terms and conditions and the Grant evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the express terms and provisions of the Plan, which terms are incorporated
herein.

(b) This Grant is subject to interpretations, regulations and determinations
concerning the Plan established from time to time by the Committee in accordance
with the provisions of the Plan, including, but not limited to, provisions
pertaining to (i) rights and obligations with respect to withholding taxes,
(ii) the registration, qualification or listing of the shares, (iii) changes in
capitalization of the Company, and (iv) other requirements of applicable
law. The Committee shall have authority to interpret and construe the Grant
pursuant to the terms of the Plan, and all decisions of the Committee with
respect to any question or issue arising under the Plan or these terms and
conditions will be conclusive and binding on all persons having an interest in
this Grant.

 

15. Documents.

By signing below, you agree to be bound by the applicable terms of the Plan and
acknowledge that following document have been made available to you: the Plan,
the Summary of the Amended and Restated Adolor Corporation 2003 Stock-Based
Incentive Compensation Plan and the Adolor Corporation Form 10-K for Fiscal Year
Ended December 31,             .

[SIGNATURE PAGE FOLLOWS]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Adolor Corporation has caused this Agreement to be executed
in duplicate on its behalf by its duly authorized officer and the Grantee has
also executed this Agreement in duplicate.

 

  ADOLOR CORPORATION  

 

  Michael R. Dougherty   President & CEO Date:  

 

I hereby accept the Grant described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all of
the decisions and determinations of the Committee shall be final and binding.

 

Grantee:  

 

  [NAME] Address:  

 

 

 

Date:  

 

 

- 5 -